         Case 5:17-cv-00808-XR Document 108 Filed 11/05/18 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

BATES ENERGY OIL & GAS, LLC                       §
                                                  §
v.                                                §   CIVIL ACTION SA:17-CV-00808-XR
                                                  §
COMPLETE OIL FIELD SERVICES,                      §
LLC AND SAM TAYLOR                                §

       NOTICE OF VOLUNTARY DISMISSAL AS TO COUNTER-DEFENDANT
                      ROSENBLATT LAW FIRM, P.C.

       Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(i) and 41(a)(1)(B) Defendant/

Counter-Plaintiff Complete Oil Field Services, LLC hereby gives notice that all claims and

causes of action asserted by it in this action against Counter-Defendant Rosenblatt Law Firm,

P.C. are voluntarily dismissed with prejudice.

Date: November 5, 2018                         Respectfully submitted,

                                               JEFFERSON CANO
                                               112 E. Pecan Street, Suite 1650
                                               San Antonio, Texas 78205
                                               (210) 988-1811 Telephone & Telecopier
                                               LJefferson@jeffersoncano.com
                                               LBarkley@jeffersoncano.com


                                         By:      /s/Lamont A. Jefferson
                                                      Lamont A. Jefferson
                                                      State Bar No. 10607800
                                                      Lisa S. Barkley
                                                      State Bar No. 17851450

                                               ATTORNEYS FOR DEFENDANT/COUNTER-
                                               PLAINTIFF COMPLETE OIL FIELD
                                               SERVICES, LLC
            Case 5:17-cv-00808-XR Document 108 Filed 11/05/18 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I certify that on this 5th day of November, 2018, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system and served all counsel of record
in accordance with the Federal Rules of Civil Procedure.



                                           /s/Lamont A. Jefferson
                                          Lamont A. Jefferson




                                             2
220104/0002356-24851
